JAMISON, J.,
Plaintiffs, Manuel and Matilda Marks, residents of Ventnor, *114N.J., filed their complaint in trespass in the Court of Common Pleas of Philadelphia County against Food Fair Stores, Inc., a Pennsylvania corporation with its principal place of business in Philadelphia.
The complaint charges defendant with negligence by its agent and employe, Virgil Drinks, who allegedly caused defendant’s tractor-trailer to collide with plaintiffs’ vehicle, seriously injuring plaintiffs and damaging their automobile. The collision occurred in Florida, where Virgil Drinks resides. Emergency medical treatment was provided in Florida; all other medical treatment was rendered in the Philadelphia area.
Defendant has filed prehminary objections based on the doctrine of forum non conveniens, requesting the court to dismiss plaintiffs’ action with prejudice. Defendant has the burden of proving thatthe balance of the respective conveniences to the parties strongly weighs against it.
The Court of Common Pleas of Philadelphia County has jurisdiction of the subject matter and of the parties. Valid service has been made upon the defendant company within its jurisdiction. Thus, plaintiffs cannot, without compelling reason, be deprived of their right to bring their action in this court. Plaintiffs’ choice of a forum should not be disturbed except for weighty reasons: Walker v. Ohio River Co., 416 Pa. 149, 152, 205 A. 2d 43 (1964).
Defendant has failed to meet the burden of showing that the balance of convenience is strongly in its favor. Accordingly, the court enters the following
ORDER
And now, March 17, 1975, defendant’s preliminary objections are overruled.